1      IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 JOSE GARCIA,

 3        Plaintiff-Appellant,

 4 v.                                                                NO. 29,449

 5 GUADALUPE COUNTY
 6 CORRECTIONAL FACILITY,

 7        Defendant-Appellee.

 8 APPEAL FROM THE DISTRICT COURT OF GUADALUPE COUNTY
 9 Abigail Aragon, District Judge

10 Jose Garcia
11 Hobbs, NM

12 Pro Se Appellant

13 Yenson, Lynn, Allen & Wosick, P.C.
14 Patrick D. Allen
15 Albuquerque, NM

16 for Appellee


17                               MEMORANDUM OPINION

18 VIGIL, Judge.

19        Plaintiff appeals pro se from the district court order granting summary judgment

20 in favor of Defendant based on Plaintiff’s failure to exhaust the internal grievance

21 procedures of the New Mexico Department of Corrections. On appeal, Plaintiff
 1 requests that this Court reverse the district court decision and remand so the case may

 2 proceed to trial. This Court issued a calendar notice proposing to affirm. Plaintiff has

 3 responded by filing a memorandum in opposition, which we have duly considered.

 4 Because we remain unpersuaded, we affirm. To the extent Plaintiff attempts to raise

 5 new arguments in his memorandum in opposition, we treat this as a motion to amend

 6 the docketing statement and deny Plaintiff’s motion.

 7        The district court granted summary judgment against Plaintiff, concluding that

 8 Plaintiff’s claims were barred for failure to exhaust his administrative remedies. On

 9 appeal, Plaintiff argued that exhaustion of his administrative remedies was futile

10 because (1) he lacked the mental competence to understand the complex grievance

11 procedures, (2) the Prison Litigation Reform Act (PLRA) did not require full

12 exhaustion of his remedies, and (3) the PLRA and NMSA 1978, Section 33-2-

13 11(1990) did not apply to him because he was not a convicted criminal. This Court

14 addressed each of these arguments in its notice of proposed disposition and proposed

15 to hold that: (1) Plaintiff had provided no authority for the proposition that his

16 inability to understand the grievance procedures made his exhaustion of the

17 administrative process futile, (2) the precedent Plaintiff had relied on to support his

18 argument that the PLRA did not require full exhaustion was inapplicable to the facts

19 of this case, and (3) the plain language of the PLRA and Section 33-2-11 indicate that

                                              2
 1 the legislation applies to Plaintiff and Plaintiff had not cited any authority to indicate

 2 otherwise. In his memorandum in opposition, Plaintiff has not provided any authority

 3 to support his arguments and has not pointed out any errors in fact or in law that

 4 would cause this Court to reconsider its proposed disposition. See Hennessy v.

 5 Duryea, 1998-NMCA-036, ¶ 24, 124 N.M. 754, 955 P.2d 683 (“Our courts have

 6 repeatedly held that, in summary calendar cases, the burden is on the party opposing

 7 the proposed disposition to clearly point out errors in fact or law.”).

 8        To the extent Plaintiff is attempting to procure copies of reports from the New

 9 Mexico Forensics Hospital in Las Vegas, New Mexico to demonstrate that he could

10 not understand the grievance procedures, this information is irrelevant in the absence

11 of legal authority providing that a lack of understanding renders the exhaustion of

12 grievance procedures futile. See ITT Educ. Servs., Inc. v. Taxation & Revenue Dep’t,

13 1998-NMCA-078, ¶ 10, 125 N.M. 244, 959 P.2d 969 (observing that the appellate

14 court will not consider propositions unsupported by citation to authority). Hospital

15 reports are not legal authority for that proposition. Moreover, this Court will not

16 consider documents that are not part of the record on appeal. See In re Aaron L.,

17 2000-NMCA-024, ¶ 27, 128 N.M. 641, 996 P.2d 431.

18        Plaintiff contends in his memorandum in opposition that a hearing should be

19 held and witnesses compelled to testify to provide support for Plaintiff’s allegations.

                                               3
 1 Specifically, Plaintiff contends that a psychologist who interviewed him during intake

 2 at the Guadalupe County Correction Facility told him he could not file a grievance

 3 because Plaintiff was not a Guadalupe County prisoner; that a correctional officer told

 4 Plaintiff that it would do no good for Plaintiff to file a grievance because he was not

 5 entitled to the procedure; and that he tried to use the administrative remedies in an

 6 attempt to have his complaints heard but was told by these administrators or their

 7 agents and representatives that he did not have administrative recourse. [MIO 1-2] To

 8 the extent that Plaintiff has shifted from arguing that he did not understand the

 9 grievance procedures to arguing that he was specifically told that the grievance

10 procedures did not apply to him, we consider Plaintiff’s new argument as a motion to

11 amend his docketing statement. For the reasons discussed below, Plaintiff’s motion

12 to amend his docketing statement and argument offered in support thereof are not

13 viable. We therefore deny Defendant’s motion. See State v. Sommer, 118 N.M. 58,

14 60, 878 P.2d 1007, 1009 (Ct. App. 1994) (denying a motion to amend the docketing

15 statement when the argument offered in support thereof is not viable).

16        This Court will only consider those arguments that were properly raised and

17 developed below. We will not consider arguments or evidence for the first time on

18 appeal. See Campos Enters., Inc. v. Edwin K. Williams & Co., 1998-NMCA-131, ¶

19 12, 125 N.M. 691, 964 P.2d 855 (“This Court ‘review[s] the case litigated below, not

                                              4
 1 the case that is fleshed out for the first time on appeal.’” (alteration in original)); State

 2 v. Reynolds, 111 N.M. 263, 267, 804 P.2d 1082, 1086 (Ct. App. 1990) (“Matters

 3 outside the record present no issue for review.”). Below, Plaintiff alleged in his reply

 4 to Defendant’s answer that exhaustion of his administrative remedies was not required

 5 because he was being held as a county prisoner and was not given access to normal

 6 facility services such as the grievance procedure. [RP 24] While on appeal Plaintiff

 7 has identified specific people that he alleges informed him that he could not file a

 8 grievance [MIO 1-2], below Plaintiff never presented this information or attempted

 9 to introduce evidence of these facts. In Plaintiff’s response to Defendant’s motion for

10 summary judgment, Plaintiff does not mention that any member of the corrections

11 department informed him he did not have a right to file a grievance. Instead, Plaintiff

12 argued that, due to issues relating to his competency, he did not understand the

13 grievance procedures and, thus, “it can be understood by a person of common sense

14 that the Plaintiff would not think to filing [sic] a grievance as complicated as [the

15 county’s grievance procedure].”         [RP 56] Although Plaintiff has now, in his

16 memorandum in opposition, provided information that might support his allegation

17 that the grievance procedure was unavailable to him, as we noted above, Plaintiff

18 cannot raise this issue or attempt to support the allegation for the first time on appeal.

19 See Newsome v. Farer, 103 N.M. 415, 419, 708 P.2d 327, 331 (1985) (holding that

                                                 5
1 pro se litigants are held to the “same standard of conduct and compliance with court

2 rules, procedures, and orders as are members of the bar”). We therefore deny

3 Plaintiff’s motion to amend.

4       For the reasons stated above and in this Court’s notice of proposed disposition,

5 we affirm.

6       IT IS SO ORDERED.

 7
 8
 9                                       MICHAEL E. VIGIL, Judge
10 WE CONCUR:


11
12 JONATHAN B. SUTIN, Judge


13
14 LINDA M. VANZI, Judge




                                            6